DETAILED ACTION


Claim Objections
Claim 1 is objected to because of the following informalities:  In line 9, please replace “the temperature” with “a temperature”.  

Claim 1 is objected to because of the following informalities:  In line 14, please replace “characterized by” with “wherein the process (further) comprises” or similar phrase.

Claim 1 is objected to because of the following informalities:  In line 15, the inert hydrocarbon does not fulfill the criterion described by the inequality.  Rather, it is the boiling point of the hydrocarbon that fulfills said criterion.  Claim should be amended to reflect this fact (five occurrences).  Additionally, the term “T(BP)” in claim should be defined at least once.    

Claim 1 is objected to because of the following informalities:  In line 23, please replace “wt.%” with “wt %”.  

Claim 1 is objected to because of the following informalities:  In line 24, please replace “the total” with “a total”.  

Claim 4 is objected to because of the following informalities:  In lines 2-4, please remove capitalization in nomenclature of compounds.  For instance, in line 2, replace “4-Methyl” with “4-methyl”.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims provide for “use” of an inert hydrocarbon, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  


Conclusion
The present invention is drawn to a process for copolymerizing ethylene and at least one C3 to C8 alpha olefin to obtain an ethylene-C3 to C8 alpha olefin copolymer, the process comprising copolymerizing:  a) ethylene and at least one C3 to C8 alpha olefin in a solvent in a solution polymerization reactor to obtain an intermediate polymer solution, b) discharging an effluent stream from the intermediate polymer solution into a heat exchanger, c) setting a temperature of the effluent stream in the heat exchanger to obtain a heated effluent stream, d) feeding the heated effluent stream to a first flash separation, e) separating at least a part of the ethylene-C3 to C8 alpha olefin copolymer in the first flash separation, wherein the process further comprises feeding an inert hydrocarbon fulfilling 90 ºC < T(BP) < 130 ºC to the solution polymerization reactor, and/or accumulating an inert hydrocarbon fulfilling 90 ºC < T(BP) < 130 ºC during the polymerization reaction, and/or feeding an inert hydrocarbon fulfilling 90 ºC < T(BP) < 130 ºC to the discharged effluent stream of step b), wherein the intermediate polymer solution in the solution polymerization reactor comprises between 0.05 and 30 wt % inert hydrocarbon fulfilling 90 ºC < T(BP) < 130 ºC, based on a total weight of the intermediate polymer solution.  



 	Cheluget et al. (CA 2598960; US 7,650,930) discloses a high temperature solution polymerization process comprising polymerizing one or more olefins in a solvent to produce a single phase polymer solution, feeding a polymer solution through one or more heat exchangers to increase the temperature of the polymer solution, and feeding a polymer solution effluent from the one or more heat exchangers to a devolatilization system.  Reference teaches that solution processes are conducted in the presence of an inert hydrocarbon solvent such as pentane, methylpentane, hexane, heptane, octane, cyclohexane, methylcyclohexane, hydrogenated naphtha, and a C8-12 aliphatic solvent commercially available as Isopar E.  	
Kiss et al. (US 2010/0063338) teaches a process for polymerizing ethylene in a liquid phase in the presence of an inert hydrocarbon or fluorohydrocarbon as solvent.  A useful solvent is a paraffinic hydrocarbon of 4 to 8 carbon atoms.  
Jiang et al. (US 2008/0033127) discloses a process to produce polypropylene in the presence of a fluorinated hydrocarbon and optionally, a hydrocarbon solvent or diluent at a temperature below a reaction medium melting point and above 50 ºC.  
Karjala et al. (US 10,370,471) teaches a process comprising polymerizing ethylene and optionally one or more comonomers in a reactor system comprising a reactor and a mixer located downstream from the reactor, wherein an oil is added to an effluent containing ethylene-based polymer upstream of the mixer.  
	None of the references teaches claimed process in which an intermediate polymer solution in a solution polymerization reactor comprises between 0.05 and 30 wt % inert hydrocarbon fulfilling 90 ºC < T(BP) < 130 ºC, based on a total weight of the intermediate polymer solution.

	Remaining references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to phase separation in olefin polymerization. None of the references teaches the invention of instant claims.

	Claims are not in condition for allowance.  For purposes of filling out PTO-326, status of claims 2, 3, and 5-13 are listed as “objected to”.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 4, 2022